     Case 3:17-cv-00732-RCJ-WGC Document 88 Filed 12/22/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

VICTORIANO G. LOPEZ,                 )             3:17-cv-00732-RCJ-WGC
                                     )
                        Plaintiff,   )             MINUTES OF THE COURT
        vs.                          )
                                     )             December 22, 2020
NEVADA DEPARTMENT OF                 )
CORRECTIONS, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:       KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Extension of Time to File Response to
Defendants’ Opposition to Plaintiff’s Motion for Leave to File First Amended Complaint (ECF
No. 87).

       Good cause appearing, Plaintiff’s Motion for Extension of Time to File Response to
Defendants’ Opposition to Plaintiff’s Motion for Leave to File First Amended Complaint (ECF
No. 87) is GRANTED. Plaintiff shall have to and including January 17, 2021, in which to file
his reply to Defendants’ opposition to Plaintiff’s Motion for Leave to File First Amended
Complaint.

       IT IS SO ORDERED.

                                          DEBRA K. KEMPI, CLERK

                                          By:        /s/______________________
                                                 Deputy Clerk
